Citation Nr: 0105635	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a neck disability 
secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for basal cell 
carcinoma caused by fuel exposure during active service.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for left ear hearing 
loss, currently rated as zero percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served from January 1973 to January 1993.

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, that determined that claims of 
entitlement to service connection for arthritis of the neck 
secondary to lumbosacral strain and for basal cell carcinoma 
due to exposure to fuel were not well grounded.  The rating 
decision also denied an increased evaluation for lumbosacral 
strain and denied a compensable evaluation for left ear 
hearing loss.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

Concerning the service connection issues, the veteran 
submitted a notice of disagreement (NOD) in October 1998 and 
the RO issued a statement of the case (SOC) in November 1998.  
Concerning the increased rating issues, the veteran submitted 
an NOD in January 1999 and the RO issued an SOC in January 
1999.  The veteran submitted a substantive appeal addressing 
all issues in March 1999.  

The veteran testified before the undersigned member of the 
Board in August 2000.

The issues of service connection for a neck disability, basal 
cell carcinoma, and an increased rating for lumbosacral 
strain will be addressed in the remand portion of the 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the case has 
been obtained.

2.  Left ear average puretone threshold is 44 decibels with a 
96 percent speech recognition ability that corresponds to 
acuity level I; right ear hearing is within normal limits 
(acuity level I).  


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for left 
ear hearing loss disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 
4.10 (1999); 4.85, 4.86, 4.87, Tables VI, VII, Diagnostic 
Code 6101 (effective prior to June 11, 1999); § 4.85, Tables 
VI, VIa, VII, Diagnostic Code 6100, § 4.86 (effective on June 
11, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A March 1993 VA general medical examination report notes a 
history of noise exposure during active service and that left 
ear conductive hearing loss was first diagnosed after 5 years 
of active service.  Upon VA authorized audiometry evaluation 
in March 1993, puretone thresholds, in decibels, were as 
follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
10
10
LEFT
15
35
30
40
50

Average puretone thresholds were 9, right ear, and 39, left 
ear.  Speech audiometry revealed speech recognition ability 
of 100 percent in the right ear and 98 percent in the left 
ear.

By October 1993 RO rating decision, service connection for 
left ear hearing loss was established.  A noncompensable 
rating was assigned under Diagnostic Code 6100.  

In December 1997, the veteran requested re-evaluation for 
worsening left ear hearing.  

Upon VA authorized audiology evaluation in January 1998, 
puretone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
120
0
5
5
LEFT
20
35
35
55
50

Average puretone thresholds were 8, right ear, and 44, left 
ear.  Speech audiometry revealed speech recognition ability 
of 100 percent in the right ear and 96 percent in the left 
ear.  The examiner noted mild sensorineural left ear hearing 
loss. 

As noted in the introduction, in a May 1998 RO rating 
decision, the RO continued the noncompensable rating for left 
ear hearing loss under Diagnostic Code 6100.

In August 2000, the veteran testified before the undersigned 
member of the Board that he saw a private audiologist a few 
months earlier because he noticed increased trouble hearing 
on the left and was told that he needed a hearing aid.  See 
transcript, p. 10.  During the hearing, he waived his right 
to prior RO consideration of newly submitted evidence.

In September 2000, the veteran submitted a private audiometry 
examination report from Bayside Health Association.  The 
report reflects hearing thresholds that are higher on the 
left than on the right and speech recognition of 100 percent 
in the right ear and 92 percent in the left ear. 

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations and 
the Board must consider all regulations that could reasonably 
apply.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-594 (1995).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The schedule for rating hearing loss disability found at 
38 C.F.R. Part 4 was revised effective June 10, 1999.  Where, 
as here, the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  The RO issued a statement of 
the case considering the hearing loss claim in January 1999-
prior to the revision of the hearing loss rating schedule.  
The RO has not considered the veteran's claim for a higher 
rating for right ear hearing loss disability under the 
revised criteria.  Such action is normally necessary in the 
first instance to avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  However, the 
Board notes that the revised regulation reorganized the 
prefatory information, clarified that hearing tests are to be 
conducted without the use of hearing aids, and provided 
additional rating criteria for exceptional hearing patterns 
that, in this case, could not result in a rating greater than 
assigned by the RO.  The salient criteria applicable to the 
instant case are identical under both the old and the new 
regulations.  Therefore, the Board has determined that the 
appellant will not be prejudiced by the Board's consideration 
of the issue at this time. 

In this case, service connection is in effect for left ear 
hearing loss disability but not for right ear hearing loss 
because the veteran's right ear hearing is not shown to be 
disabling for VA benefits purposes.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by puretone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second (hertz).  To evaluate the degree of disability 
from service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  See 38 C.F.R. § 4.85 (effective prior to and on 
June 11, 1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has considered the argument that the level of 
hearing impairment is more severe than the objective medical 
findings show.  However, the VA audiometry evaluation of 
January 1998 has produced findings that are accurate 
assessments of the veteran's hearing acuity.  Audiometry 
shows that the left ear puretone threshold average is 44 
decibels with a 96 percent speech recognition ability that 
corresponds to acuity level I.  See 38 C.F.R. § 4.87, Table 
VI (effective prior to June 11, 1999) and § 4.85, Table VI 
(effective on June 11, 1999).  The right ear is not service-
connected for hearing loss disability and the Board notes 
that right ear hearing is within normal limits.  Therefore, 
the veteran's right ear hearing must be considered to be 
Level I when assigning a percentage evaluation.  See Boyer v. 
West, 12 Vet. App. 142 (1999); 38 C.F.R. § 4.85(f) (2000).  
The Board also notes that a recent private audiometry report 
reflects a left ear speech recognition score of 92 percent.  
According to Table VI, a speech recognition score of 92 to 
100 percent warrants a designation of acuity level I, unless 
the average puretone threshold is 58 decibels or more.  While 
the private audiometrist did not calculate the average 
puretone threshold, the report shows no left ear threshold 
greater than 55 decibels.  Therefore, this evidence would not 
change the acuity level assigned to the left ear.  

Referring now to 38 C.F.R. § 4.87, Table VII (effective prior 
to June 11, 1999) and § 4.85 Table VII (effective on June 11, 
1999), the Board finds that Level I hearing in the poorer 
(left) ear when combined with level I hearing in the better 
(right) ear warrants a noncompensable rating under Diagnostic 
Code 6100. 

Because the preponderance of the evidence is against the 
claim for an increased rating for left ear hearing loss 
disability, the reasonable doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim 
for an increased rating for left ear hearing loss is denied. 

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  This case 
does not involve an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards; thus, referral of the case to appropriate 
VA officials, for consideration of an extra-schedular rating, 
is not warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

The claim for an increased rating for left ear hearing loss 
is denied.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
VA is obligated to obtain a VA opinion concerning whether the 
appellant's hypoplasia was aggravated by active duty for 
training.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran has asserted that his neck disorder is secondary 
to his service-connected lumbosacral strain.  A January 1998 
VA spine examination report does not mention any findings 
relevant to the neck claim.  In view of VA's duty to assist 
the veteran, the Board requests that the veteran be examined 
to determine the nature and etiology of his claimed neck 
disorder.  

The veteran has submitted private medical evidence of a 
diagnosis of basal cell carcinoma of the right forehead.  See 
September 1995 dermatopathology report submitted directly to 
the Board in September 2000.  He has claimed that basal cell 
carcinoma is the result of exposure to fuels during active 
service.  A medical opinion addressing the etiology of this 
disorder should be obtained.

The veteran has reported that his lumbosacral strain has 
worsened and that he has radicular pain to the lower 
extremities.  During his August 2000 hearing, he submitted 
additional private treatment reports concerning the back.  
The current (January 1998) VA examiner noted symptomatic 
arthrofibrosis/degenerative joint disease with a possibility 
of disc disease of the lumbar spine and relied on old (1993 
and 1996) X-rays.  The Board notes that the 1996 X-ray report 
referred to by the examiner is not of record.  Moreover, the 
January 1998 examination report mentions that the veteran was 
to undergo a CAT scan of the lower three lumbar vertebrae; 
however, such report is not of record.  The Board requests 
therefore that the 1996 X-ray report and the CAT scan report 
be obtained, if possible.  Following that development, and 
because the veteran has reported a worsening of his back 
disability, the veteran should then be afforded an 
appropriate examination to determine the current level of 
lumbosacral disability including consideration of a rating or 
ratings for arthritis and/or disc disease. 

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his prior VA examinations.  
The RO should also attempt to obtain the 
1996 spine X-ray report and the lumbar 
CAT scan report.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA examination of the lumbar 
spine.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should report the current level of 
disability of the lumbar spine.  The 
examiner is asked to determine whether 
any arthrofibrosis/degenerative arthritis 
and/or disc disease is the result of or 
has been aggravated by the service-
connected lumbosacral strain.  All 
findings should be reported in detail.  

3.  The examiner should also provide 
answers to the following questions:  

(a) What, if any, cervical spine 
disorder exists?

(b) If there is a current cervical 
spine disorder, is it at least as 
likely as not that it is the result 
of the service-connected lumbar 
spine disability either on a direct 
or aggravation basis?  

4.  An appropriate VA examiner is asked 
to review the claims file and answer the 
following:

Is it at least as likely as not that 
basal cell carcinoma of the forehead 
is the result of exposure to 
petroleum fuel products as claimed 
by the veteran.  

5.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  If the benefit sought on appeal 
remains denied the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 



